Citation Nr: 1232692	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  03-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 3, 2005, for the award of service connection for degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal. In March 2006, August 2007, September 2009, and February 2011, the Board remanded the claims on appeal for further development. 

The Board notes that its February 2011 decision remanded the issue of entitlement to service connection for DJD of the cervical spine.  That issue was granted in full in an April 2012 rating decision and assigned a 10 percent evaluation effective June 3, 2005, as well as a 30 percent evaluation effective April 14, 2011.  As such, this issue is no longer before the Board for consideration.  However, the Veteran filed a notice of disagreement with the RO's April 2012 rating decision challenging the effective date assigned, which is discussed in additional detail below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim of entitlement to an earlier effective date for the award of service connection for DJD of the cervical spine, by filing a timely and valid notice of disagreement with the April 2012 rating decision in May 2012, the Veteran initiated appellate review of this issue.  However, the Veteran has not been furnished a statement of the case that addresses this issue.  Therefore, the Board is required to remand the issue to the RO for issuance of a proper statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

As to the TDIU claim now on appeal, the Veteran contends that his service-connected disorders render him unable to obtain or retain substantially gainful employment.  As noted in the April 2011 VA spine examination report, the Veteran has not been employed since August 1999 due to a "physical problem."

The record reflects that service connection is in effect for DJD of the lumbar spine, evaluated as 40 percent disabling; DJD of the cervical spine, evaluated as 30 percent disabling; and neuropathy of the right lower extremity associated with degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling.  The combined disability evaluation for the Veteran's disorders is 60 percent.  See April 2012 rating decision. 

A total disability rating may be assigned where the schedular rating is less than total, and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

Generally, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  The objective criteria are set forth in 38 C.F.R. § 3.340(a)(2), and provide for a total disability rating for any single disability or combination of disabilities prescribed a 100 percent evaluation in the Schedule for Rating Disabilities; or where the requirements of 38 C.F.R. § 4.16(a) are met. 

Although the VA examination reports of record do provide some information regarding the limitations caused by the Veteran's service-connected disabilities, they do not all directly and sufficiently address the question of his employability in light of all of his service-connected disabilities.  Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board concludes that this is a case in which a remand is necessary for additional examinations that address this matter.  38 C.F.R. § 3.159(c)(4) . 

Further, because the Veteran's combined rating for his service-connected disorders does not currently meet the percentage requirements under 38 C.F.R. § 4.16(a) for a TDIU rating and because the Board is precluded from awarding a TDIU rating under 38 C.F.R. § 4.16(b), remand is also required for the RO to consider whether this case warrants referral to the appropriate official for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Such consideration should be accomplished, as the Veteran is here being afforded VA examinations in conjunction with his TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish the Veteran a Statement of the Case with respect to the issue of entitlement to an earlier effective date for the award of service connection for DJD of the cervical spine.  The RO should return this issue to the Board only if the Veteran files a timely substantive appeal.

2.  The RO should schedule the Veteran for an appropriate VA medical examination(s) by a physician with appropriate expertise to determine the impact of the Veteran's service-connected DJD of the lumbar spine, DJD of the cervical spine, and neuropathy of the right lower extremity on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  In accordance with the latest AMIE worksheets, the examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his three service-connected disabilities.  The examiner(s) should comment on the effect of the Veteran's service-connected DJD of the lumbar spine, DJD of the cervical spine, and neuropathy of the right lower extremity on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, the respective service-connected disability is of such severity to result in unemployability. 

The rationale for all opinions expressed should be provided. The claims file, including a copy of this remand, must be made available to the examiner for review. 

3. The Veteran is hereby notified that it is his responsibility to report for the above-ordered scheduled examination(s) and to cooperate in the development of the claims, and that the consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

4.  Following any other indicated development, the RO should readjudicate the appealed issue.  As to the TDIU matter, the RO should consider whether referral to the appropriate official under 38 C.F.R. § 4.16(b)  for extraschedular consideration is warranted.  If the appeal is denied in any respect, the Veteran and his attorney should be provided a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


